Citation Nr: 1202094	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  03-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

2. Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness. 

3. Entitlement to service connection for a stomach condition, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991. He served in Southwest Asia from January 23, to May 6, 1991. 

These matters were last before the Board of Veterans' Appeals (Board) in November 2010 on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The RO denied the Veteran's claims and he timely appealed. The Board remanded his claims for additional development in February 2006. Subsequently, the Board denied his claims.

The July 2009 Board decision that denied his claims was vacated and remanded by the Court of Appeals for Veterans Claims (Court) in June 2010 based on a Joint Motion for Remand (JMR). In November 2010, the Board remanded the claims for development pursuant to the JMR.

The Board presently again REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

This matter was last remanded in part for VA to comply with applicable regulation regarding absent service records. The claims file reflects that the Veteran's entire service record could not be located. The RO/AMC has made appropriate inquiries and notified the Veteran that the records could not be located. However, the record does not indicate that the RO has issued a formal finding of unavailability or advised the Veteran pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). The RO/AMC must issue a formal finding and corrective notice.
 
Upon this review, the Board also observes that VA treatment records within the claims file indicate that the Veteran was receiving VA care on an on-going basis. However, the last VA treatment notes within the claims file were generated in September 2002, more than nine (9) years ago. In order to ensure that all relevant records have been obtained, the RO/AMC must ensure that it attempts to secure updated VA records. 

The Veteran has not been afforded any examinations for his claims. If the VA treatment records gathered as a result of the Board's remand directives reveal that examinations are warranted, the RO/AMC must take all appropriate development actions. McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Gather outstanding records of VA medical treatment - generated AFTER September 26, 2002 - and associate them with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Concurrent with the above, issue a formal finding as to the status of the Veteran's complete service record. Then send the Veteran another letter informing him of the status of his service records AND advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

3. Review the evidence associated with the claims file as a result of the above directives. If this evidence indicates that an examination is warranted for any or all of the claimed disabilities, afford the Veteran appropriate examination(s) at an appropriate location. Any such examination must include review of the claims file, to include any available portions of the service treatment record.

4. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


